              Case 4:19-cv-03663-HSG Document 81 Filed 08/27/20 Page 1 of 3



 1   Richard W. Osman, State Bar No. 167993
     Sheila D. Crawford, State Bar No. 278292
 2   Henry B. Bernstein, State Bar No. 313730
     BERTRAND, FOX, ELLIOT, OSMAN & WENZEL
 3
     The Waterfront Building
 4   2749 Hyde Street
     San Francisco, California 94109
 5   Telephone: (415) 353-0999
     Facsimile: (415) 353-0990
 6   Email: rosman@bfesf.com
 7          scrawford@bfesf.com
            hbernstein@bfesf.com
 8

 9   Attorneys for Defendants/Cross-Claimants
     DALE SIMS and BUENA VISTA SEAFOOD LLC
10

11                                   UNITED STATES DISTRICT COURT

12                                NORTHERN DISTRICT OF CALIFORNIA

13   CLEANFISH LLC, a Delaware limited liability     Case No. 19-cv-03663-HSG
     company,
14
            Plaintiff,                               STIPULATION TO CONTINUE DEADLINE TO
15          v.                                       COMPLETE INITIAL DISCLOSURES;
                                                     [PROPOSED] ORDER
16   DALE SIMS, an individual, BUENA VISTA
     SEAFOOD LLC, a California limited liability     Judge: Haywood S. Gilliam, Jr.
17   company, ISLAND SEA FARMS, INC., a              Complaint Filed: June 24, 2019
     Canadian corporation, NANCI DIXON, an           Trial Date: Not Set
18   individual, and PAUL SIMPSON, an
     individual.
19
            Defendants.
20
     DALE SIMS and BUENA VISTA SEAFOOD
21   LLC,
          Cross-Claimants,
22
     v.
23   CLEANFISH LLC; and ROES 1-10, Inclusive,
24        Cross-Defendants.

25

26          WHEREAS, Plaintiff CLEANFISH, LLC (“Plaintiff”) filed its Complaint (Dkt. No. 1) on June

27   25, 2019 and thereafter served the Complaint;

28          WHEREAS, on August 2, 2019, Plaintiff filed an Amended Complaint (Dkt. No. 35);

                                                      1
     STIPULATION OF THE PARTIES TO CONTINUE DEADLINE TO COMPLETE INITIAL DISCLOSURES;
     [PROPOSED] ORDER
     USDC Case No. 19-cv-03663-HSG
                Case 4:19-cv-03663-HSG Document 81 Filed 08/27/20 Page 2 of 3



 1            WHEREAS, on August 16, 2019, the ISF Defendants filed their Motion to Dismiss for Lack of

 2   Personal Jurisdiction and Failure to State a Claim (Dkt. No. 40) and the Buena Vista Defendants filed

 3   their Motion to Dismiss for Failure to State a Claim (Dkt. No. 41). Plaintiff opposed both motions (Docs.

 4   43, 44);

 5            WHEREAS, on December 9, 2019, pursuant to stipulation of the parties, the court ordered that

 6   the time to complete initial disclosures be extended to 14 days after an entry of orders on Defendants’

 7   motions to dismiss; (Dkt. No. 62.)

 8            WHEREAS, on April 14, 2020, Plaintiff filed its Second Amended Complaint; (Dkt. No. 67.)

 9            WHEREAS, the ISF Defendants and Buena Vista Defendants filed their motions to dismiss

10   Plaintiff’s second amended complaint on April 28, 2020; (Dkt. Nos. 68, 69). Plaintiff opposed both

11   motions (Docs. 71, 72).

12            WHEREAS this court issued an order on August 14, 2020, granting Defendants’ motions to

13   dismiss; (Dkt. No. 78.)

14            WHEREAS at the time of this filing, the time for Plaintiff to appeal the Order Granting

15   Defendants’ Motions to Dismiss (Dkt. 78) has not expired and will not expire before the date set for this

16   Case Management Conference;

17            WHEREAS, pursuant to this Court’s order extending initial disclosures, initial disclosures are

18   scheduled to be exchanged fourteen (14) days following the entry of its August 14, 2020 order, on

19   August 28, 2020;

20            WHEREAS, the parties believe good cause exists to extend the date for exchange of initial

21   disclosures to September 15, 2020, to allow the parties to further communicate with their respective

22   clients about the order granting Defendants’ motions to dismiss and how the order impacts this case and

23   to further prepare the initial disclosures and obtain relevant documents and information;

24            WHEREAS, this stipulation is not made for any improper purpose and will not prejudice any

25   party;

26            WHEREAS, the requested modifications will not otherwise impact the schedule for the case.

27   //

28   //
                                                         2
     STIPULATION OF THE PARTIES TO CONTINUE DEADLINE TO COMPLETE INITIAL DISCLOSURES;
     [PROPOSED] ORDER
     USDC Case No. 19-cv-03663-HSG
                Case 4:19-cv-03663-HSG Document 81 Filed 08/27/20 Page 3 of 3



 1         STIPULATION

 2         NOW, THEREFORE, Plaintiff and Defendants stipulate and agree as follows:

 3         1.       Pursuant to Civil L.R. 6-2, and subject to the Court’s approval, to extend the date for

 4               exchange of initial disclosures, currently scheduled for August 28, 2020, to September 15,

 5               2020.

 6         2.       That, by entering this Stipulation, the Parties do not admit any factual allegation or legal

 7               conclusion and do not waive any rights, defenses, affirmative defenses, or objections.

 8

 9   Dated: August 25, 2020                             BERTRAND, FOX, ELLIOT, OSMAN & WENZEL

10                                                      By:          /s/ Richard W. Osman
                                                              Richard W. Osman
11
                                                              Attorney for Defendant/Cross-Claimants
12                                                            DALE SIMS and BUENA VISTA SEAFOOD
                                                              LLC
13

14   Dated: August 25, 2020                             D’AMATO LAW CORPORATION
15
                                                        By:          /s/ Thomas J. D’Amato
16                                                             Thomas J. D’Amato
                                                               Attorney for Plaintiff CLEANFISH, LLC
17

18

19

20                                            [PROPOSED] ORDER

21   PURSUANT TO STIPULATION, IT IS SO ORDERED:
22         1.       The date for the parties to exchange initial disclosures is extended to September 15, 2020.
23   DATED: ________,
             8/27/20202020
24

25                                                                    _________________________________
26                                                                      The Honorable Haywood S. Gilliam, Jr
                                                                            United States District Court Judge
27

28
                                                          3
     STIPULATION OF THE PARTIES TO CONTINUE DEADLINE TO COMPLETE INITIAL DISCLOSURES;
     [PROPOSED] ORDER
     USDC Case No. 19-cv-03663-HSG
